  Case 3:20-cv-01339-TJC-JRK Document 1 Filed 11/25/20 Page 1 of 5 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

                                           CASE NO:
JACQUELYN HARRIS,

       Plaintiff,

       v.

PRINE SYSTEMS, INC.,
d/b/a PCLIQUIDATIONS.COM,
a Foreign Profit Corporation,

       Defendant.
                                     /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, JACQUELYN HARRIS (“Plaintiff”), pursuant to the Families First Coronavirus

Response Act - Emergency Paid Sick Leave Act, H.R. 6201, 116th Cong. § 5102, et. seq. (2020),

(hereafter “the FFCRA,” “EPSLA,” or “the Act”), files her Complaint against Defendant, PRINE

SYSTEMS, INC., d/b/a PCLIQUIDATIONS.COM (“Defendant” or “PRINE SYSTEMS”), and

alleges as follows:

                                           PARTIES

1. During all times material hereto, Plaintiff was a resident of Duval County, Florida, over the

   age of 18 years, and otherwise sui juris.

2. Defendant, PRINE SYSTEMS, is a foreign for-profit corporation with its registered principal

   business address at 140 Stockton Street, Jacksonville, FL, 32204.

3. At all times material hereto, Defendant, PRINE SYSTEMS, was Plaintiff’s employer as that

   term is defined under the Act.
  Case 3:20-cv-01339-TJC-JRK Document 1 Filed 11/25/20 Page 2 of 5 PageID 2




4. At all times pertinent hereto, Defendant, PRINE SYSTEMS, was Plaintiff’s employer covered

   by the Act, because it was engaged in commerce or in an industry or activity affecting

   commerce who employed fewer than 500 employees, prior to the time period in which Plaintiff

   sought leave under the Act.

5. At all times material hereto, Plaintiff was an eligible employee entitled to leave under the Act,

   based on the fact that she (a) attempted to take paid sick leave pursuant to federal, state, or

   local government order, and (b) was employed by Defendant for at least 30 calendar days prior

   to seeking to exercise her right to FFCRA leave.

                                 JURISDICTION AND VENUE

   6. All acts and omissions giving rise to this dispute took place within Duval County, Florida,

       within the jurisdiction of this Honorable Court.

   7. Jurisdiction is proper within the Middle District of Florida pursuant to 28 U.S.C. §§ 1331

       and 1337.

   8. Venue is proper within the Middle District of Florida pursuant to 28 U.S.C. § 1391(b)(2).

                                  FACTUAL ALLEGATIONS

   9. Plaintiff worked for Defendant as a full-time, hourly employee from approximately

       February 6, 2020 through the present.

   10. On or about June 30, 2020, Plaintiff notified PRINE SYSTEMS of her intent to self-

       quarantine pursuant to state, federal, or local government order.

   11. In response, PRINE SYSTEMS provided Plaintiff with an “Unpaid Leave of Absence

       Request Form” for her to complete and submit.

   12. Such form allowed Plaintiff to quarantine without pay for a period of fourteen consecutive

       calendar days.




                                                 2
Case 3:20-cv-01339-TJC-JRK Document 1 Filed 11/25/20 Page 3 of 5 PageID 3




 13. That same day on June 30, 2020, Plaintiff submitted the completed form to Defendant’s

    Human Resources (HR) Department, informing the company that she intended to self-

    quarantine for fourteen days pursuant to federal, state, or local government order, through

    and including July 14, 2020.

 14. PRINE SYSTEMS approved Plaintiff’s request, and she indeed quarantined from June 30,

    2020 through July 14, 2020.

 15. To date, PRINE SYSTEMS has failed to pay Plaintiff for her sick leave.

 16. To date, PRINE SYSTEMS counted Plaintiff’s fourteen days of sick leave as applied

    against her annual quota of unpaid time off.

 17. After receiving express notice of Plaintiff’s inability to work pursuant to state, federal, or

    local government order, PRINE SYSTEMS was required under the Act to provide Plaintiff

    with paid sick leave.

 18. Plaintiff was entitled to two (2) weeks or eighty (80) hours of paid leave under the Act

    which, under the circumstances herein, would have been through about July 14, 2020.

 19. As a result of the foregoing, Defendant willfully violated the Act, and denied Plaintiff her

    protected paid sick leave rights.

 20. Defendant did not have a subjective or objective good faith basis for its actions, and

    Plaintiff is therefore entitled to liquidated damages.

              COUNT I – UNPAID SICK LEAVE UNDER THE FFCRA

 21. Plaintiff hereby re-incorporates and re-alleges the allegations set forth within Paragraphs 1

    through 20 above.

 22. At all times relevant hereto, Plaintiff was protected by the provisions of the FFCRA and

    EPSLA.




                                               3
  Case 3:20-cv-01339-TJC-JRK Document 1 Filed 11/25/20 Page 4 of 5 PageID 4




   23. At all times relevant hereto, Plaintiff was entitled to eighty (80) hours of paid sick leave

       under the Act.

   24. Defendant denied Plaintiff protected paid sick leave under the Act.

   25. Defendant refused to pay Plaintiff for eighty (80) hours of paid sick time.

   26. As a result of Defendant’s violation of the Act, it is considered to have failed to pay

       minimum wages in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206.

   27. Plaintiff is entitled to recover federal minimum wages for eighty (80) hours of unpaid sick

       time, in the amount of $580.00

   28. As a result of Defendants’ willful violation of the Act, Plaintiff is entitled to an additional

       amount of $580.00 in liquidated damages.

   29. Therefore, as a result of Defendants’ willful violation of the Act, Plaintiff is entitled to a

       total amount of $1,160.00 for damages in unpaid sick leave.

   30. As a result of Defendant’s willful and unlawful violation of the Act, Plaintiff was required

       to retain the undersigned counsel and is therefore entitled to recover reasonable attorney’s

       fees and costs.

       WHEREFORE, Plaintiff, JACQUELYN HARRIS, respectfully requests that this

Honorable Court enter judgment in her favor and against Defendant, PRINE SYSTEMS, INC.,

d/b/a PCLIQUIDATIONS.COM, and award Plaintiff the following: (a) unliquidated minimum

wage damages in the amount of $580.00 to be paid by Defendant; (b) liquidated damages in the

amount of $580.00 to be paid by Defendant; (c) all reasonable attorney’s fees and litigation costs

as permitted under the Act and the FLSA; and any and all further relief that this Court determines

to be just and appropriate under the circumstances.

                                 DEMAND FOR JURY TRIAL




                                                 4
  Case 3:20-cv-01339-TJC-JRK Document 1 Filed 11/25/20 Page 5 of 5 PageID 5




       Plaintiff, JACQUELYN HARRIS, hereby requests and demands a trial by jury on all

appropriate claims.

       Dated this 25th day of November 2020.

                                               Respectfully Submitted,

                                               USA EMPLOYMENT LAWYERS –
                                               JORDAN RICHARDS, PLLC
                                               805 Broward Blvd. Suite 301
                                               Fort Lauderdale, Florida 33301
                                               Ph: (954) 871-0050
                                               Counsel for Plaintiff, Jacquelyn Harris

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372
                                               jordan@jordanrichardspllc.com
                                               melissa@jordanrichardspllc.com
                                               jake@jordanrichardspllc.com

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on November

25, 2020.

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372



                                   SERVICE LIST:




                                           5
